DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/069,674, filed 13 October 2020, which claims priority to Korean Patent Application No. KR10-2020-0042330, filed 7 April 2020.
Claims 1–19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image Sensing Device for Acquiring a Light Field Image”.

Claim Objections
Claim 1 is objected to because of the following informality: “light filed imaging” should be “light field imaging”.  Appropriate correction is required.
Claim 11 is objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step of a claim to be separated by a line indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§  102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–12 and 16–19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0107688 A1 (“Nakajima”) in view of Japanese Patent Application Publication No. JP 2012-60460 A (“Suzuki”).  A machine translation of Suzuki is appended to its copy on file.
Nakajima, directed to a light field camera, teaches with respect to claim 1, an image sensing device comprising:
a pixel array configured to include a first pixel group and a second pixel group that are contiguous to each other (Figs. 3–5, pixel groups PXs),
each of the first pixel group and second pixel group including a plurality of imaging pixels to convert light into pixel signals (id., e.g., Fig. 4, pixel group PXs comprising multiple pixels PX); and
a light field lens array disposed over the pixel array to direct light to the imaging pixels (Fig. 7, microlens array 202) . . . ,
the light field lens array configured to include one or more lens regions each including a light field lens and one or more open regions formed without the light field lens to enable both light filed [sic] imaging and conventional imaging (¶¶ 0064–67, A and B groups of microlenses configured so half the lenses cause all incident light to be received in the same direction, and the other half allow light to traverse without changing direction).
The claimed invention differs from Nakajima in that the claimed invention specifies the light field lens array is movable over a width of a first or second pixel group.  Nakajima does not teach this limitation.  However, Suzuki, directed to a light field camera, teaches with respect to claim 1:
a light field array disposed over the pixel array to direct light to the imaging pixels (Fig. 1, microlens array 3)
and configured as a movable structure that is operable to move between a first position and a second position in a horizontal direction (Figs. 6, 7, movement of microlens array in square or circular pattern over pixels)
by a predetermined distance corresponding to a width of the first pixel group or a width of the second pixel group (2–3, Figs. 2, 6, 7; lenses move distance d/2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Nakajima microlens array to move it periodically across the pixel groups, as taught by Suzuki, in order to improve the light field information and focus by allowing the same subject to be photographed from a plurality of angles by the light field array.  Suzuki 2.

Regarding claim 2, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein a number of the plurality of imaging pixels arranged in the first pixel group is identical to a number of the plurality of imaging pixels arranged in the second pixel group (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern; Fig. 4, pixel groups PXs underlying microlenses).

Regarding claim 3, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the first pixel group and the second pixel group are alternately arranged in a first direction or in a second direction perpendicular to the first direction (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern; Fig. 4, pixel groups PXs underlying microlenses).

Regarding claim 4, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein:
the light field lens array is structured so that the one or more lens regions and the one or more open regions are alternately arranged in a first direction or in a second direction perpendicular to the first direction (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern).

Regarding claim 5, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the width of the first pixel group or the width of the second pixel group corresponds to a width of the lens region or a width of the open region (Nakajima Figs. 3–4, correspondence between individual microlenses and pixel groups).

Regarding claim 6, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein each of the lens region and the open region of the light field lens array is identical in size to the first pixel group or the second pixel group (Nakajima Figs. 3–4, correspondence between individual microlenses and pixel groups).

Regarding claim 7, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the first pixel group and the second pixel group are configured to overlap with the open region and the lens region, respectively, upon placing the light field lens array at the first position (Nakajima Figs. 3–4, correspondence between individual microlenses and pixel groups; Suzuki Figs. 6–7, left position of microlenses 3a).

Regarding claim 8, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the first pixel group and the second pixel group are configured to overlap with the lens region and the open region, respectively, upon placing the light field lens array at the second position (Nakajima Figs. 3–4, correspondence between individual microlenses and pixel groups; Suzuki Figs. 6–7, right position of microlenses 3a).

Regarding claim 9, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein a sum of an area of the lens regions of the light field lens array overlapping with the pixel array upon placing the light field lens array at the first position and an area of the lens regions of the light field lens array overlapping with the pixel array upon placing the light field lens array at the second position is identical in size to the area of the pixel array (Suzuki Figs. 6–7, microlenses periodically overlap entire area of pixel array).

Regarding claim 10, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the horizontal direction includes a row direction or a column direction of the pixel array (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern).

Regarding claim 11, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, wherein the light field lens is configured to be mapped to a plurality of pixels in the first pixel group or the second pixel group (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern; Fig. 4, pixel groups PXs underlying microlenses),
and wherein the one or more lens region further includes a support plate configured to support the light field lens at a lower portion of the light field lens (Fig. 3, substrate 202A).

Regarding claim 12, Nakajima in view of Suzuki teaches the image sensing device according to claim 1, further comprising:
a lens driver configured to move the light field lens array to the first position or the second position (Suzuki Fig. 1, microlens moving mechanism 5); and
a lens controller configured to provide the lens driver with a voltage for moving the light field lens array (id., control unit 7).

Regarding claim 16, Nakajima in view of Suzuki teaches an image sensing device comprising:
a pixel array including one or more pixels (Nakajima Figs. 3–5, pixel groups PXs); and
a light field lens array disposed over the pixel array and configured to move between a first position and a second position in a horizontal direction by a predetermined distance (Nakjima Figs. 6, 7; movement of microlens array in square or circular pattern over pixels),
the light field lens array configured to include one or more lens regions each including a light field lens and one or more regions formed without the light field lens (Nakajima ¶¶ 0064–67, A and B groups of microlenses configured so half the lenses cause all incident light to be received in the same direction, and the other half allow light to traverse without changing direction),
wherein at least one of the plurality of pixels is configured to:
receive light through the one or more lens regions upon placing the light field lens array at the first position (Nakajima Figs. 3–4, correspondence between individual microlenses and pixel groups; Suzuki Figs. 6–7, right position of microlenses 3a), and
receive light through the one or more open regions upon placing the light field lens array at the second position (id.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Nakajima microlens array to move it periodically across the pixel groups, as taught by Suzuki, in order to improve the light field information and focus by allowing the same subject to be photographed from a plurality of angles by the light field array.  Suzuki 2.

Regarding claim 17, Nakajima in view of Suzuki teaches the imaging sensing device according to claim 16, wherein the one or more lens regions include light field lens spaced apart from the pixel array (Nakajima Fig. 3, lenses L1–L6 spaced from pixel groups PXs by substrate 202A).

Regarding claim 18, Nakajima in view of Suzuki teaches the imaging sensing device according to claim 17, wherein the one or more open regions are formed between adjacent lens regions such that the one or more lens regions are periodically arranged with the one or more open regions therebetween (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern).

Regarding claim 19, Nakajima in view of Suzuki teaches the imaging sensing device according to claim 18, wherein the one or more open regions are periodically arranged in the same pattern as the one or more lens regions (Nakajima Fig. 7, microlens groups A and B in checkerboard pattern).

Allowable Subject Matter
Claims 13–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 is directed to two moving electrodes connected to the light field array, and two further fixed electrodes, set up in a particular manner to move the light field lens array.  This is distinguishable from the conventional motor in Suzuki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2019/065822 A1
US 8400555 B1
US 8345144 B1
US 2018/0067237 A1
US 2017/0118387 A1
US 2014/0146201 A1
US 2013/0222606 A1
US 10,708,471 B2
US 10,565,734 B2
US 10,552,947 B2
EP 2871830 A1
CN 110099205 A
WO 2013/043488 A1
US 2020/0077015 A1
US 2017/0243373 A1
US 2013/0076966 A1
US 2013/0076931 A1
US 10,819,899 B2
US 10,594,945 B2
EP 3,104,604 A1
EP 2,786,696 A1
CN 105093472 A
CN 103327223 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487